Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about December 17, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The testimony of the victim, taken together with that of the store employee, supports the conclusion that appellant and another person entered a pawnshop and jointly sold the victim’s recently stolen jewelry (see People v Whyte, 254 AD2d 71). As they left the pawnshop together they were recognized by the victim, who also identified the jewelry which had just been sold. The fact that the victim, but not the employee, was able to make an in-court identification of appellant as the person he observed at the pawnshop is easily explained by the fact that appellant was known to the victim. The evidence also satisfied the knowledge element of criminal possession of stolen property, under the theory of recent exclusive unexplained possession (see People v Galbo, 218 NY 283, 290). Concur — Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Ellerin, JJ.